Citation Nr: 0032732	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had recognized Philippine Service from November 
1941 to August 1942 and from July 1945 to February 1946.  He 
was a prisoner of war of the Japanese Government from May 
1942 to August 1942.  The veteran died in September 1983, and 
the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for the cause of the veteran's death, 
denied entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318, and also 
denied entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 had the 
veteran brought a claim more than ten years prior to his 
death.  

The appellant filed a notice of disagreement and a statement 
of the case was issued.  The appellant filed a substantive 
appeal in August 1999, which indicated that she was appealing 
only the issue of entitlement to service connection for the 
cause of the veteran's death.  Thus, that is the only issue 
before the Board for appellate consideration.  See 38 C.F.R. 
§ 20.202 (2000).



FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was 
originally denied in an August 1985 Board decision.  

2.  Additional evidence submitted since the Board's August 
1985 decision does not bear directly or substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the Board's August 1985 decision is 
not new and material; the decision is final and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service records reflect that in an affidavit 
completed in July 1945, no previous wounds or illnesses were 
reported.  In August 1945, the veteran was treated for mild, 
acute ileocolitis.  He was also treated for mild, acute 
diarrhea in December 1945.  Later in December 1945, when 
examined for separation from service, visual acuity was noted 
as 20/20 in both eyes and other pertinent findings were 
normal.  A chronological record of wounds and illnesses 
incurred from December 8, 1941, to date of return to military 
control listed "none" in an affidavit for Philippine Army 
personnel signed by the veteran in January 1946.

In a letter dated in September 1982, a Rural Health Physician 
certified that the veteran had sought consultation and 
treatment at that facility.  Diagnoses of avitaminosis and 
anemia were reported.  

Upon VA examination dated in June 1983, the veteran 
complained of chest and back pains, shortness of breath, pain 
and difficulty swallowing, and joint pains.  The examiner 
noted that the posterior pharyngeal wall was not congested 
and the tonsils were not enlarged.  The lenses of both eyes 
had beginning opacity.  Blood pressure was noted as 110 over 
90.  Examination of the chest revealed diminished breath 
sounds over the apices.  The abdomen was soft and nontender 
with no palpable masses.  There was a median incisional scar 
extending from the xiphoid process to the umbilicus measuring 
6.5 inches.  The scar was said to be a residual of a previous 
exploratory laparotomy.  There was an almost vertical 
incisional scar measuring 2.5 inches on the right iliac 
region which was said to be the residual of a previous 
appendectomy.  Both scars were nondepressed, nonadherent, 
nontender, healed, and old.  Examination of the 
musculoskeletal system revealed no gross deformity or 
limitation of motion.  There was no demonstrable 
neuropsychiatric disorder noted.  

Radiological examination revealed pulmonary infiltration with 
probable cavitation in both upper lung fields.  Etiology was 
noted as undetermined.  It was commented that an underlying 
tuberculous process should be strongly considered.  Radiology 
reports of the lumbar spine showed hypertrophic degenerative 
disease with bilateral sacroiliac arthritis.  Mild 
hypertrophic degenerative disease was also seen on 
radiological studies of the knees.  The examiner noted 
diagnoses of incipient cataracts of both eyes; pulmonary 
pathology in both upper lungs of undetermined etiology 
(possibility of pulmonary tuberculosis is strongly 
suspected); abdomen scars, alleged residuals of previous 
exploratory laparotomy and appendectomy, healed, old; 
hypertrophic degenerative disease of the lumbar spine, both 
sacroiliacs and both knees (minimal); and no medical evidence 
of current existence of any disability resulting from 
nutritional deficiencies, forced labor or inhumane treatment 
while a prisoner of war.  

The veteran died in September 1983.  The death certificate 
notes the cause of death as cancer of the larynx.  No other 
cause of death was reported.  No autopsy was performed.  

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  In a May 1984 rating 
decision, the RO denied entitlement to service connection for 
the cause of the veteran's death.  The appellant appealed 
that determination and in an August 1985 decision, the Board 
determined, in pertinent part, that cataracts, a pulmonary 
disorder, residuals of an exploratory laparotomy and 
appendectomy with scars, hypertrophic degenerative disease, 
cancer of the larynx, residuals of beriberi, residuals of 
avitaminosis with anemia, or other residuals of nutritional 
deficiencies were not incurred in or aggravated by recognized 
service.  The Board also found that tuberculosis, arthritis, 
or cancer of the larynx may not be presumed to have been 
incurred during active military service, and that residuals 
of beriberi, avitaminosis with anemia or other nutritional 
deficiencies may not be presumed to have been incurred during 
active military service.  Finally, the Board concluded that a 
service-connected disability did not cause or substantially 
or materially contribute to the veteran's death.  

The appellant moved to reopen her claim in July and October 
1998.  In support of her claim, the appellant presented a 
statement from a private hospital dated in July 1998.  The 
statement indicates that the veteran was admitted to that 
facility in July 1983 to rule out pharyngitis.  He was given 
medications and advised to rest until fully recovered.  

At a RO hearing in February 2000, the appellant testified 
that she did not have any medical evidence to present, she 
only wanted to reiterate her claim based on the veteran's 
prisoner of war service.  She also testified that she did not 
want to pursue her request for a hearing before a Member of 
the Board.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

If a veteran was a former prisoner of war and as such was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service: avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if it is determined that the veteran 
was in a climatic conditions consistent with the occurrence 
of frostbite), post-traumatic arthritis, irritable bowel 
syndrome, peptic ulcer disease, and peripheral neuropathy 
except where directly related to infectious causes.  See 
38 C.F.R. § 3.309(c) (2000). 

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has clarified that, 
with respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284. 

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete her application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the appellant, and has advised 
the appellant of the status of her claim in the statement of 
the case, supplemental statement of the case, and at her RO 
hearing.  As modified by Epps v. Brown, 9 Vet. App. 341, 344 
(1996), that duty arises where the appellant has reported the 
existence of evidence which could serve to re-open a claim.  
As no such evidence has been identified in the instant case, 
VA has satisfied its duty to inform the appellant under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  

The evidence presented since the Board's August 1985 final 
denial consists of the July 1998 private hospital record and 
the appellant's testimony at the RO hearing.  The evidence is 
new in that it was not previously of record; however, it does 
not bear directly and substantially upon the specific matter 
under consideration, a causal connection between the cause of 
the veteran's death and an incident of service, including his 
prisoner of war captivity.  The July 1998 private medical 
statement only reflects that the veteran was treated for 
pharyngitis in July 1983.  It provides no medical opinion 
linking pharyngitis, or any other disability, to an incident 
of the veteran's military service or to his death.  
Additionally, the July 1998 private medical statement gives 
no indication or diagnoses of cancer of the larynx.  The 
appellant's testimony at her February 2000 hearing was 
essentially cumulative of her prior assertions.  Thus, 
because the evidence does not bear directly and substantially 
upon the specific matter under consideration in that it does 
not support the appellant's claim or suggest any reasonable 
possibility that the cause of the veteran's death was related 
to an incident of service, the evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, service connection remains denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

